Citation Nr: 0732183	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


REMAND

The veteran served on active duty from October 1969 to 
October 1973.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In a July 2006 statement, the veteran reported that while he 
was in ITR training at Camp Geiger in Camp Lejeune, North 
Carolina, he was hospitalized for an upper respiratory 
infection.  He asserted that his current ear problems stemmed 
from this infection, which rendered the veteran unconscious 
for a period of approximately three days.  The service 
medical records contain a summary of the veteran's 
hospitalization for 3 days in December 1969 for acute 
respiratory disease, which does not refer to the veteran 
being unconscious during the hospitalization.  The clinical 
records of this hospitalization have not been obtained.  
Because these records may contain information pertinent to 
the veteran's claim for service connection for hearing loss, 
they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The veteran's service personnel records reflect that he 
primarily served as an administrative clerk, and show that he 
served aboard the U.S.S. Coral Sea.  In addition, private 
post-service medical records dated in June 1990 refer to 
decreased hearing secondary to jet noise, and in December 
2001, to bilateral noise-induced hearing loss.  A July 2002 
VA audiology consultation indicates that the veteran reported 
a history of excessive noise exposure while in the military, 
using heavy machinery, and hunting.  The veteran was 
scheduled for a follow up with an ENT.  The record, however, 
does not contain a report of any follow up ENT appointment.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, 
the veteran has reported a history of excessive noise 
exposure during service, and a post-service history of noise 
exposure as well.  His service records do not necessarily 
demonstrate that his in-service duties involved exposure to 
acoustic trauma.  Nor do the medical reports in the claims 
folder show test results meeting the criteria for hearing 
loss as defined in 38 C.F.R. § 3.385.  Also, a VA examiner 
has not yet had the opportunity to review the veteran's 
claims folder and render an opinion as to whether the veteran 
has hearing loss related to acoustic trauma in service.  
Consequently, the Board finds that a remand for an 
examination and etiological opinion is in order.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain the clinical records of the 
veteran's hospitalization in December 
1969 at the hospital at Camp Lejeune, 
North Carolina.  All efforts to obtain 
these records should be fully 
documented.  If the records are not 
obtained, the record should include a 
determination that the records do not 
exist or that further efforts to obtain 
them would be futile.

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current nature and 
severity of his bilateral hearing loss.  
The claims folder should be made 
available to the examiner.  The report 
of examination should reflect that the 
claims folder was reviewed.

If testing reveals hearing loss, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's hearing loss is 
causally related to his period of 
active service, including exposure to 
noise and/or the upper respiratory 
infection for which he was treated at 
Camp Lejeune, North Carolina.  Any 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  

3.  Then, readjudicate the claim for 
service connection for bilateral 
hearing loss.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


